Stephens, J.
1. Although a system for the drainage of surface-water from the streets of a city may be sufficient for that purpose at the time of its installation, yet where, by reason of changed conditions, due to the erection of buildings which shed water into the streets, and to the construction of pavements in the streets, both of which prevent the natural seepage of surface-water into the ground and thereby concentrate and augment the volume of water flowing, through the streets, the drainage system becomes inadequate to carry off water accumulating in the streets from an ordinary rainfall, by reason of which condition the water precipitated into the streets during a rainfall is not drained with sufficient rapidity to prevent its overflowing upon adjoining premises, and where the situation is known to the city, its maintenance thereafter by the city constitutes a nuisance, and the city may be liable for resulting damage therefrom to adjacent property owners. Langley v. Augusta, 118 Ga. 590 (8) (45 S. E. 486, 98 Am. St. R. 133); Mayor &c. of Waycross v. Houk, 113 Ga. 963 (2) (39 S. E. 577) ; 4 Dillon on Municipal Corporations, § 1745; City of Macon v. Roy, 34 Ga. App. 603 (130 S. E. 700).
2. This being a suit by a property owner against the city, in which the foregoing facts appeared from the petition, a cause of action was set out, and the court did not err in overruling the defendant’s demurrer.

Judgment affirmed,.


Jenkins, P. J., and Bell, J., concur.